DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 4/20/2022. Claims 1-4, 6-11, 13, 16, and 20 are currently amended. Claims 5 and 12 are canceled. Claims 22-24 are newly added. Claims 1-4, 6-11, and 13-24 are pending review in this action. The previous objections regarding the Claims and the Specification is withdrawn in light of Applicant's amendment to the Claims and the Specification. The previous 35 U.S.C 102 rejections pertaining to Claims 13-21 are maintained. The previous 35 U.S.C 102 rejections pertaining to Claims 1-12 are withdrawn in light of Applicant's amendment to Claims 1-12. Regarding Claims 1-12, new grounds of rejection necessitated by Applicant's amendments are presented below.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figures 4, 5A, and 5B include reference characters “111” and “121”. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 22-24 recite the limitation “electrode tap". It is unclear what is considered the “electrode tap” as it is not described in the specification and not labeled in the accompanying figures. The examiner notes that for purposes of examination, undesignated reference characters “111” and “121” will be considered to show a depiction of an “electrode tap”. Claims 14-24 are also rejected due to their dependency on Claim 13.
Claims 23 and 24 recite the limitations “anode tap” and “cathode tap”, respectively. It is unclear what is considered an “anode tap” and a “cathode tap” as it is not described in the specification and not labeled in the accompanying figures. The examiner notes that for purposes of examination, undesignated reference characters “111” and “121” will be considered to show a depiction of the “anode tap” and “cathode tap”, respectively.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando et al. (US 20060057433A1).
Regarding Claim 13, Ando discloses a cell stack (electrode stack unit, 6) for a lithium ion battery, the cell stack (electrode stack unit, 6) comprising: at least one anode (negative electrode, 2), at least one cathode (positive electrode, 1), and at least one separator comprising a separator sheet (separator, 3) and a lithium coating (lithium electrode, 7) on at least part of the separator sheet (separator, 3). Ando further discloses that at least one electrode of the at least one anode (negative electrode, 2) and the at least one cathode (positive electrode, 1) comprises an electrode sheet (collectors, 1a/2a) and an electrode tap (terminals, 1b/2b) wherein the electrode tap (terminals, 1b/2b) extends outside the electrode sheet (collectors, 1a/2a) (Figures 2 and 8, [0151]). Ando further discloses that the at least one anode (negative electrode, 2), the at least one cathode (positive electrode, 1), and the at least one separator are assembled to form the cell stack (electrode stack unit, 6) (Figure 5, [0153, 0159]).
Regarding Claim 21, Ando discloses all of the limitations of Claim 13 as set forth above. Ando further discloses a lithium ion battery comprising the cell stack (electrode stack unit, 6) of Claim 13, enclosed with electrolyte within a pouch [0064, 0117].
Regarding Claim 22, Ando further discloses that the electrode tap (terminals, 1b/2b) extends outside the electrode sheet (collectors, 1a/2a) after the at least one anode (negative electrode, 2), the at least one cathode (positive electrode, 1), and the at least one separator (separator, 3) are assembled to form the cell stack (electrode stack unit, 6) (Figures 7 and 8, [0151]).
Regarding Claim 23, wherein the electrode tap (terminal, 1b) is an anode tap and the electrode sheet (collector, 1a) is an anode sheet [0151].
Regarding Claim 24, wherein the electrode tap (terminal, 2b) is a cathode tap and the electrode sheet (collector, 2a) is a cathode sheet [0151].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190319239A1) further in view of He et al. (US 20190393482A1).
In Regards to Claim 1:
Zhou discloses a cell stack, comprising: a separator that comprises a separator sheet (porous substrate, 1) having a first side (top surface shown in Figure 1) and a second side (bottom surface shown in Figure 1), and a lithium coating (first coating layer, 2) on at least part of the separator sheet (porous substrate, 1) (Figure 1, [0040]). Zhou further discloses that the separator further comprises a protective layer (second coating layer, 3) made of a soluble polymer and covering the lithium coating (first coating layer, 2) which may be present on both sides of the separator sheet (porous substrate, 1) (Figure 1, [0019, 0040]). Zhou further discloses that the protective layer (second coating layer, 3) covers the lithium coating (first coating layer, 2) [0040], and that the polymer of the protective layer (second coating layer, 3) is PVP (Poly vinyl pyrrolidone) [0054]. Zhou discloses that the protective layer (second coating layer, 3) covers the lithium coating (first coating layer, 2) [0040], the protective layer (second coating layer, 3) necessarily prevents the lithium coating (first coating layer, 2) from becoming in contact with water and/or oxygen. 
Zhou is deficient in disclosing that protective layers that are configured to provide a first type of protection and dissolution on the first side of the separator sheet, and a second type of protection and dissolution on the second side of the separator sheet, wherein the first type differs from the second type.
He discloses a method of protecting lithium in an anode of a secondary battery, which utilizes the protective properties of protective layers present in the electrode assembly [0014]. He further discloses that the protective layers include a first protective layer and a second protective layer (Figure 2, [0014]). He further discloses that the first protective layer comprises a lithium-ion conducting material while the second protective layer may comprise poly(methyl methacrylate) (PMMA) [0018-0019, 0034]. He further discloses that the second protective layer serves to cover the first protective layer while allowing uniform deposition of lithium on the anode current collector while utilizing safe to handle materials during the manufacturing process [0096]. He further discloses that the second protective layer serves to prevent the reaction of the liquid electrolyte and the lithium metal at the anode, thus reducing the problem of continuing loss in lithium and electrolyte [0159].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the cell stack of Zhao by selecting for the protective layer of the anode side of separator sheet, the second protective layer of He, as it is known in the art as a protective layer in contact with a separator in a lithium ion battery and covering a lithium metal layer (first protective layer), and would serve to prevent the reaction of the liquid electrolyte and the lithium metal at the anode, thus improving the life cycle of the battery, as taught by He. 
	The examiner notes that upon making the above modifications, as the polymer of the protective layer (second coating layer, 3) of Zhao is PVP (Poly vinyl pyrrolidone) [0054], and the polymer of the second protective layer of He may be poly(methyl methacrylate) (PMMA) [0034], which are both soluble polymers listed in the instant application as options for the protective layer [0022], each would inherently have the ability to at least partly dissolve in electrolyte of the lithium ion battery once assembled. The examiner further notes that the protective layer (second coating layer, 3) of Zhao offers protection against the lithium coating (first coating layer, 2) from coming into contact with water and/or oxygen, while the second protective layer of He prevents the reaction of the liquid electrolyte and the lithium metal at the anode. Thus, upon above modifications, the protective layers offer different types of protection on each side of the separator sheet.
	Thus, by making the above modifications, all of the limitations of Claim 1 have been met.
In Regards to Claim 2 (Dependent Upon Claim 1):
	 Zhao as modified by He discloses the cell stack of Claim 1 as set forth above. Zhou further discloses the lithium coating (first coating layer, 2) is on one side out of the first side (top surface) and the second side (bottom surface) of the separator sheet (porous substrate, 1) (Figure 2, [0040]). Therefore, all of the limitations of Claim 2 are met.
In Regards to Claim 6 (Dependent Upon Claim 1):
Zhao as modified by He discloses the cell stack of Claim 1 as set forth above. Zhou further discloses that the protective layer (second coating layer, 3) is made of a soluble polymer and covering the lithium coating (first coating layer, 2) (Figure 1, [0019, 0040]). Therefore, all of the limitations of Claim 6 are met.
In Regards to Claim 7 (Dependent Upon Claim 6):
Zhao as modified by He discloses the cell stack of Claim 6 as set forth above. Zhou further discloses that the lithium coating (first coating layer, 2) and the protective layer (second coating layer, 3) are on one side out of the first side (top surface) and the second side (bottom surface) of the separator sheet (porous substrate, 1) (Figure 2, [0040]). Therefore, all of the limitations of Claim 7 are met.
In Regards to Claim 8 (Dependent Upon Claim 6):
Zhao as modified by He discloses the cell stack of Claim 6 as set forth above. Zhou further discloses that the lithium coating (first coating layer, 2) is on one side out of the first side (top surface) and the second side (bottom surface) of the separator sheet (porous substrate, 1) and the protective layer (second coating layer, 3) is on both the first side (top surface) and the second side (bottom surface) of the separator sheet (porous substrate, 1) (Figure 1, [0040]). Therefore, all of the limitations of Claim 8 are met.
In Regards to Claim 9 (Dependent Upon Claim 6):
Zhao as modified by He discloses the cell stack of Claim 6 as set forth above. Zhou further discloses that the protective layer (second coating layer, 3) covers the lithium coating (first coating layer, 2) [0040], and that the polymer of the protective layer (second coating layer, 3) is PVP (Poly vinyl pyrrolidone) [0054]. 
Zhou does not explicitly discuss the function of the protective layer (second coating layer, 3) as being the prevention of water and/or oxygen contacting the lithium coating (first coating layer, 2), nor the ability of the protective layer (second coating layer, 3) to dissolve in the electrolyte upon assembly. 
However, since the protective layer (second coating layer, 3) covers the lithium coating (first coating layer, 2) [0040], the protective layer (second coating layer, 3) necessarily prevents the lithium coating (first coating layer, 2) from becoming in contact with water and/or oxygen. Furthermore, since the polymer of the protective layer (second coating layer, 3) is PVP (Poly vinyl pyrrolidone) [0054] which is one of the soluble polymers listed in the instant application as options for the protective layer (second coating layer, 3), Zhou’s protective layer (second coating layer, 3) would inherently have the ability to at least partly dissolve in electrolyte of the lithium ion battery once assembled. Therefore, all of the limitations of Claim 9 are met.
In Regards to Claim 10 (Dependent Upon Claim 6):
Zhao as modified by He discloses the cell stack of Claim 6 as set forth above. Zhou further discloses that the soluble polymer (second coating layer, 3) is PVP (Poly vinyl pyrrolidone) [0054]. Therefore, all of the limitations of Claim 10 are met.
In Regards to Claim 11 (Dependent Upon Claim 6):
Zhao as modified by He discloses the cell stack of Claim 6 as set forth above. Zhou further discloses that the protective layer (second coating layer, 3) covers the lithium coating (first coating layer, 2), and that the lithium coating (first protective layer, 2) comprises a binder wherein the lithium material is suspended [0042]. 
Therefore, the binder material of the lithium coating (first protective layer, 2) is present between the separator sheet (porous substrate, 1) and the lithium material in the lithium coating (first coating layer, 2) and the protective layer (second coating layer, 3) covers the lithium coating (first coating layer, 2). 
Furthermore, upon the modification motivated by He, there is a protective layer covering the lithium coating on both sides of the separator sheet. Additionally, as the lithium coating remains the same on both sides, there is necessarily present a first protective layer between the separator sheet and the lithium coating on both sides of the separator sheet. Therefore, all of the limitations of Claim 11 are met.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190319239A1) as modified by He et al. (US 20190393482A1) and further in view of Hwang et al. (US 20040101753A1).
In Regards to Claim 3 (Dependent Upon Claim 1):
Zhao as modified by He discloses the cell stack of Claim 1 as set forth above.
	Zhao is deficient in disclosing the lithium coating comprises a lithium foil attached to the separator sheet.
Hwang discloses a separator for a lithium ion battery (1), the separator comprising: a separator sheet (separator, 2), and a lithium coating on at least part of the separator sheet (separator, 2) (Figure 4, [0031, 0069]). Hwang further discloses that the lithium coating comprises a lithium foil attached to the separator sheet [0069].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the material of the lithium coating, a lithium foil, as it is known in the art to apply lithium foil to a separator for a lithium ion battery, as taught by Hwang. By doing so, all of the limitations of Claim 3 are met.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190319239A1) as modified by He et al. (US 20190393482A1) and further in view of Lee et al. (US 20140287294A1).
In Regards to Claim 4 (Dependent Upon Claim 1):
Zhao as modified by He discloses the cell stack of Claim 1 as set forth above.
Zhao is deficient in disclosing that the lithium coating is patterned.
Lee discloses a separator for a lithium ion battery [0009], the separator comprising: a separator sheet (porous substrate), and a lithium coating (porous coating layer) on at least part of the separator sheet [0009, 0013]. Lee further discloses that the lithium coating (porous coating layer) is patterned [0018].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the cell stack of Zhao by applying the lithium coating in a pattern, as it is known in the art that a lithium coating on a separator may be applied in a pattern, as taught by Lee. By doing so, all of the limitations of Claim 4 are met.
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190319239A1) further in view of Ando et al. (US 20060057433A1).
In Regards to Claim 13:
Zhou discloses a cell stack for a lithium ion battery, the cell stack comprising: at least one anode (negative electrode), at least one cathode (positive electrode), and at least one separator comprising a separator sheet (porous substrate, 1) and a lithium coating (first coating layer, 2) on at least part of the separator sheet (porous substrate, 1); wherein the at least one anode, the at least one cathode, and the at least one separator are assembled to form the cell stack [0100].
Zhao is deficient in disclosing that at least one electrode of the at least one anode and the at least one cathode comprises an electrode sheet and an electrode tap, wherein the electrode tap extends outside the electrode sheet. Zhao is further silent to how the lithium ion battery is electrically connected to an external source.
Ando discloses a cell stack (electrode stack unit, 6) for a lithium ion battery, the cell stack (electrode stack unit, 6) comprising: at least one anode (negative electrode, 2), at least one cathode (positive electrode, 1), and at least one separator comprising a separator sheet (separator, 3) and a lithium coating (lithium electrode, 7) on at least part of the separator sheet (separator, 3). Ando further discloses that at least one electrode of the at least one anode (negative electrode, 2) and the at least one cathode (positive electrode, 1) comprises an electrode sheet (collectors, 1a/2a) and an electrode tap (terminals, 1b/2b) wherein the electrode tap (terminals, 1b/2b) extends outside the electrode sheet (collectors, 1a/2a) (Figures 2 and 8, [0151]). Ando further discloses that the at least one anode (negative electrode, 2), the at least one cathode (positive electrode, 1), and the at least one separator are assembled to form the cell stack (electrode stack unit, 6) (Figure 5, [0153, 0159]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the lithium ion battery of Zhao with the cell stack configuration of Ando, wherein the anode and cathode are comprised of an electrode sheet having an electrode tap and wherein the electrode tap extends outside the electrode sheet, as it is known in the art as a configuration for a cell stack in a lithium ion battery, and furthermore, the electrode taps would serve to electrically connect the lithium ion battery to an external connection, further solving the deficiency of Zhao. By doing so, all of the limitations of Claim 13 are met.
In Regards to Claim 14 (Dependent Upon Claim 13):
	Zhao as modified by Ando discloses all of the limitations of Claim 13 as set forth above. Zhou further discloses that the assembly comprises a winding process, a single sheet stacking process, and a folding process [0090], and wherein during assembly, the lithium coating (first coating layer, 2) is pressed against the at least one anode [0088, 0100]. Therefore, all of the limitations of Claim 14 are met.
In Regards to Claim 15 (Dependent Upon Claim 13):
Zhao as modified by Ando discloses all of the limitations of Claim 13 as set forth above. Zhou further discloses that the separator is attached to at least one anode (negative electrode) and at least one cathode (positive electrode) [0100]. 
The examiner notes that the claim recites a product, but also includes a limitation directed to a particular method for obtaining the structure of the claimed product.  Specifically, Claim 15 recites that the cell stack is formed by the at least one separator being attached to the at least one cathode or at least one anode prior to cell stack assembly.  Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).
Therefore, since the final product of Zhou (cell stack) is the same as the final product in the product-by-process claim (Claim 15), Zhou meets all of the limitations of Claim 15.
In Regards to Claim 16 (Dependent Upon Claim 15):
Zhao as modified by Ando discloses all of the limitations of Claim 15 as set forth above. Zhou further discloses that the at least one anode (negative electrode) or the at least one cathode (positive electrode) is lithiated [0063-0075].
The examiner notes that the claim recites a product, but also includes a limitation directed to a particular method for obtaining the structure of the claimed product. Specifically, Claim 16 recites that the cell stack is formed by the least one anode or to the at least one cathode being lithiated from the at least one separator upon attachment, in presence of a temporary electrolyte, prior to and/or during the cell stack assembly, and wherein the temporary electrolyte is rinsed prior to preparation of the lithium ion battery from the assembled cell stack. Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).
Therefore, since the final product of Zhou (cell stack with at least one lithiated electrode) is the same as the final product in the product-by-process claim (Claim 16), Zhou meets all of the limitations of Claim 16.


In Regards to Claim 17 (Dependent Upon Claim 16):
Zhao as modified by Ando discloses all of the limitations of Claim 16 as set forth above. Zhou further discloses that the at least one separator further comprises a protective layer (second coating layer, 3) made of a soluble polymer (PVP (Poly vinyl pyrrolidone)) and covering the lithium coating (first coating layer, 2) [0040, 0054], but does not explicitly discuss that the protective layer (second coating layer, 3) is soluble in the temporary electrolyte. 
However, since the polymer of the protective layer (second coating layer, 3) is PVP (Poly vinyl pyrrolidone) [0054] which is one of the soluble polymers listed in the instant application as options for the protective layer (second coating layer, 3), Zhou’s protective layer (second coating layer, 3) would inherently have the ability to at least partly dissolve in electrolyte of the lithium ion battery once assembled. Therefore, all of the limitations of Claim 17 are met.
In Regards to Claim 18 (Dependent Upon Claim 13):
Zhao as modified by Ando discloses all of the limitations of Claim 13 as set forth above. Zhou further discloses that the at least one separator further comprises a protective layer (second coating layer, 3) made of a soluble polymer and covering the lithium coating (first coating layer, 2) (Figure 1, [0019, 0040]). Therefore, all of the limitations of Claim 18 are met.
In Regards to Claim 19 (Dependent Upon Claim 18):
Zhao as modified by Ando discloses all of the limitations of Claim 18 as set forth above. Zhou further discloses that the protective layer (second coating layer, 3) covers the lithium coating (first coating layer, 2) [0040], and that the polymer of the protective layer (second coating layer, 3) is PVP (Poly vinyl pyrrolidone) [0054]. 
Zhou does not explicitly discuss the function of the protective layer (second coating layer, 3) as being the prevention of water and/or oxygen contacting the lithium coating (first coating layer, 2), nor the ability of the protective layer (second coating layer, 3) to dissolve in the electrolyte upon assembly. 
However, since the protective layer (second coating layer, 3) covers the lithium coating (first coating layer, 2) [0040], the protective layer (second coating layer, 3) necessarily prevents the lithium coating (first coating layer, 2) from becoming in contact with water and/or oxygen. Furthermore, since the polymer of the protective layer (second coating layer, 3) is PVP (Poly vinyl pyrrolidone) [0054] which is one of the soluble polymers listed in the instant application as options for the protective layer (second coating layer, 3), Zhou’s protective layer (second coating layer, 3) would inherently have the ability to at least partly dissolve in electrolyte of the lithium ion battery once assembled. 
Thus, Zhou meets the limitations of Claim 19 requiring that the protective layer is configured to prevent contact of water and/or of oxygen with the lithium coating during assembly of the lithium ion battery, and at least partly dissolve in electrolyte of the lithium ion battery once assembled.
In Regards to Claim 20 (Dependent Upon Claim 18):
Zhao as modified by Ando discloses all of the limitations of Claim 18 as set forth above. Zhou further discloses that the soluble polymer (second coating layer, 3) is PVP (Poly vinyl pyrrolidone) [0054]. Therefore, all of the limitations of Claim 20 are met.
Response to Arguments
Regarding Claim 1 (and dependent Claims), Applicant’s arguments filed 4/20/2022, with respect to the rejections of Claim 1, under Hwang et al. (US 20040101753A1), Lee et al. (US 20140287294A1), Zhou et al. (US 20190319239A1), and Ando et al. (US 20060057433A1), have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Zhou et al. (US 20190319239A1), He et al. (US 20190393482A1), Hwang et al. (US 20040101753A1), and Lee et al. (US 20140287294A1).
Regarding Claim 13 (and dependent Claims), Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. The applicant argues that Ando fails to teach all of the limitations of amended Claim 13, however, upon further review and consideration by the examiner, Ando is believed to read upon all of the limitations required by Claim 13, as detailed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724